Citation Nr: 0324599	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder. 

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to November 1968, when he was permanently 
retired for disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which entered the following decisions:  
(1.) granted service connection for post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling;  (2.) 
denied service connection for a left hip condition;  (3.)  
denied service connection for low back conditions;  (4.) 
denied a rating in excess of 30 percent for a service 
connected scar of the left lower leg; (5.) denied a rating in 
excess of 30 percent for a service-connected scar, residual 
to a shell fragment wound to the left proximal thigh (Muscle 
Groups XIV and XV); and (6.) denied a rating in excess of 30 
percent for service-connected partial paralysis of the left 
tibial nerve, residual to a shell fragment wound to the left 
proximal thigh; 

The claimant filed a timely Notice of Disagreement as to all 
issues.  On January 8, 2001, the RO sent the claimant and his 
representative a Statement of the Case addressing all six 
issues.  The six issues were identified by number, and the 
first three numbered issues were an increased rating for 
PTSD, service connection for left hip condition, and service 
connection for low back conditions.   In a substantive appeal 
dated August 28, 2001, the veteran stated, "We appeal issues 
#1, #2 and # 3 on the SOC of 1/8/2001."  It was further 
stated on the substantive appeal that the veteran wished an 
increased rating as to issue #1 and service connection as to 
issues # 2 and #3.  Thus, the issues currently on appeal are 
as stated on the title page.


REMAND

Th record on appeal does not include a medical opinion 
addressing whether the veteran's service-connected 
disabilities caused an increase in the severity of his left 
hip or low back disability.  Therefore, is case must be 
remanded for a VA orthopedic and neurologic examinations.

The record shows that the RO has requested treatment records 
from Stephen Krzeminiski, DC, who responded with a list of 
treatment dates between December 3, 1999, to November 26, 
2001, on which he treated the veteran for "severe cervical 
and lumbar injuries", but failed to submit copies of the 
veteran's treatment records.  On Remand, those treatment 
records must be obtained and associated with the claims 
folder. 

The veteran has not recvently had a VA examination for 
purposes of rating his service-connected PTSD.  

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case is Remanded for the following actions:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A are 
complied with in the development of the 
veteran's claims.

2.  The RO should attempt to obtain 
copies of all clinical records pertaining 
to treatment of the veteran in the 
possession of Stephen Krzeminski, DC. The 
RO should also ensure that copies of all 
pertinent current records of treatment of 
the veteran at the VAMC, Buffalo, are 
included in the claims foldr.

3.  The RO should schedule additional VA 
orthopedic and neurologic examinations of 
the claimant by qualified examiners who 
have first reviewed the claimant's 
complete claims folder, including his 
service medical records, in order to 
determine the current nature, extent and 
disabling manifestations of his service-
connected left lower extremity injuries.  
All necessary and appropriate diagnostic 
studies, including should be conducted, 
and the findings reported in detail.  In 
addition, such examination reports should 
provide a medical opinion as to whether 
it is at least as likely as not that the 
claimant's service-connected left lower 
leg disabilities caused or worsened any 
current left hip or low back disability.  
A complete rationale for such opinions 
should be provided.  

4.  The RO should schedule VA PTSD 
examination of the veteran to determine 
the current manifestations of his 
service-connected PTSD, and the degree of 
any resulting social and occupational.  
The examination findings must be stated 
in terms consistent with the rating 
criteria for psychiatric disabilities.  
The VA PTSD examiner should assign a 
Global Assessment of Functioning Score, 
and explain the meaning of that score.

5.  Upon completion of the foregoing actions, the 
claims folder should be reviewed by the RO to 
ensure that all requested actions have been 
completed in compliance with this Remand order.  If 
any requested actions have not been completed, the 
RO should return the examinations reports to the 
examining VA medical facility for correction prior 
to returning the case to the Board.   

6.  There after, the RO should readjudicate the 
claims for increased ratings and the claims for 
secondary service connection in light of the 
addition evidence obtained.  

If the benefits sought on appeal remain denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal, including any revised rating criteria and the 
provisions of the VCAA as it applies to increased rating 
claims..  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

